Citation Nr: 1728498	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-29 261	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer, claimed as gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from December 1965 to December 14, 1967.  Entitlement to VA benefits based on service from December 15, 1967, to October 1969 is barred based on the character of the Veteran's service during that period.

This matter comes before the Board on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2007, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

At that time, the Board acknowledged that the Veteran was claiming entitlement to service connection for Helicobacter pylori (H. pylori).  The Board noted that H. pylori was not a disease but a type of bacteria.  Hence, the Board found that the claim was not a new claim, but one which fell within the underlying claim to reopen.

The Veteran appealed the December 2007 decision.  In October 2009, the Court issued a Memorandum Decision finding that the Board did not provide an adequate statement of reasons or bases for its rejection of the new evidence.  Accordingly, the Court vacated the Board's December 2007 decision and remanded the matter for further proceedings consistent with its decision.

In May 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  The Board then considered the claim on its merits and denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

The Veteran appealed the Board's May 2010 decision to the Court.  In March 2011, the parties filed a Joint Motion for Vacatur and Partial Remand (JMR).  The parties noted that recent VA medical records disclosed several different gastrointestinal diagnoses thought to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, chronic duodenal ulcer, dyspepsia, and GERD.  Per VA regulations, this was to be expected in cases of gastrointestinal disability.  See 38 C.F.R. § 4.113 (2015).  By Order dated in May 2011, the Court Clerk granted a motion for remand.  The Board's finding that new and material evidence had been received to reopen the claim of entitlement to service connection was not disturbed.  

In September 2011, the Board denied entitlement to service connection for peptic ulcer disease with duodenal ulcer and the denial was not appealed to the Court.  The issue of entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer was remanded for additional development.  Following a VA examination, that issue was again remanded in December 2012, to consider whether a gastrointestinal disorder was secondary to an acquired psychiatric disorder; at the time of the remand, the Veteran had a pending claim for service connection for a psychiatric disorder.  

The Veteran was denied service connection for a psychiatric disorder by the RO in April 2013.  He submitted a notice of disagreement with the denial in May 2013, and VA issued a statement of the case on the issue.  In September 2013, he withdrew his appeal for service connection for a psychiatric disorder, prior to submitting a substantive appeal.  See 38 C.F.R. § 20.204(c) (2015).  

In January 2014, the Board denied the Veteran's claim.  The Veteran appealed, and in August 2015, the Court remanded, noting failure of the examiner to adequately consider lay testimony in formulating the decision.  In August 2016, the Board denied service-connection for gastrointestinal disorder, other than peptic ulcer disease with duodenal ulcer, claimed as GERD.  The Veteran appealed, and in March 2017, the Court granted a JMR vacating the Board's March 2016 decision as to the GERD claim, again remanding with instructions for the examiner to properly consider the evidence of  lay statements, the record, and the Veteran's statements.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014), 38 C.F.R. § 20.900(c) (2016).  

The appeal is once again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In February 2016, the Board remanded the case for an examination, as per the instructions of the August 2015 Memorandum Decision, providing explicit remand directives.  A VA examiner was requested to opine as to whether it was at least as likely as not that the Veteran's GERD had its onset during service or was otherwise related to service, including as due to or related to Veteran's March 1966 report of abdominal pain and treatment.  The examiner was specifically asked to address:  

1. The Veteran's June 1984 statement in which he advanced that the gastrointestinal symptoms may have been due to in-service stress.  

2. The Veteran's October 1987 testimony that gastrointestinal symptoms first appeared one year prior to his reporting to sick call for abdominal treatment in March 1966, and that symptoms persisted until service separation.  

3. The Veteran's ex-wife's December 2001 letter advancing that the Veteran had severe stomach issues both during service and immediately after.  

4. The Veteran's August 2005 statement in which he advanced that the
gastrointestinal symptoms may have been due to unsanitary conditions in service.  

5. The Veteran's mother's July 2006 letter advancing that he told her during service that he was having stomach trouble.  

As a result of the Board's February 2016 remand, the Veteran underwent a VA examination in March 2016.  Based on this examination, in August 2016, the Board denied the claim.  

The Joint Motion addresses two shortcomings of the examiner's opinion requiring remand.  First, in the March 2016 VA examination, the examiner stated the claims file was reviewed, specifically mentioning items 2 to 5 above.  However, the examiner's opinion and supporting rationale reflects that she did not address or consider the lay statements in rendering the medical opinion.  

The entire file and medical history must be reviewed.  In a March 1967 service treatment record, a box is checked "no" for history of stomach, liver or intestinal trouble.  On discharge examination in August 1969, no relevant abnormalities were noted.  In September 1984, a VA rating decision notes service treatment records indicating treatment in 1966 for abdominal cramps for 2 weeks associated with nausea and vomiting, and a statement of the Veteran outlines how he claims service in wartime caused or aggravated his condition.  A September 1985 hearing note reports a May 1984 hospitalization for seven days for a bleeding duodenal ulcer.  An April, 1987 VA medical report reports an admission for peptic ulcer disease, noting a history of at last 12 years.  Regarding pieces of lay evidence, for example, the Veteran's mother, in a July 2006 statement, reports the Veteran making complaints about his stomach in 1966, and his wife at that time makes a similar report.    

Second, the JMR determined that the VA examiner made a factually incorrect statement when she found that, following the Veteran's service and his March 1966 evaluation for abdominal pain, he was not treated for abdominal issues until he was hospitalized for peptic ulcer disease in 1984.  A private hospital treatment record reveals the Veteran was admitted in December 1974 with complaints of extreme weakness, abdominal cramps, and the passage of dark stools.  He reported epigastric pain for the past three or four months.  The final diagnoses were duodenal ulcer with acute hemorrhage and secondary anemia.  An upper gastrointestinal study showed a normal esophagus at that time.  Absent a medical opinion accurately addressing the Veteran's complete medical history, to include the 1974 treatment records and the Veteran's own and attendant lay statements, the March 2016 VA medical opinion was inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records for the period from March 2016 to the present.  

2. Schedule the Veteran for a new VA examination before a new examiner, complying with the Board's February 2016 remand directives.  The opinion must consider all the evidence of record, lay statements, and the December 1974 private hospitalization. 

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

* Whether it is as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed GERD had its onset during active service or is otherwise related to service, or was aggravated in service.  The Veteran's March 1966 report of abdominal pain and 1974 private treatment record must be considered.  

In rendering the decision, the examiner is specifically asked to address the following in addition to the complete record:

a) The Veteran's June 1984 statement in which he advanced that the gastrointestinal symptoms may have been due to in-service stress.

b) The Veteran's October 1987 testimony that gastrointestinal symptoms first appeared one year prior to his reporting to sick call for abdominal treatment in March 1966, and that symptoms persisted until service separation.

c) The Veteran's ex-wife's December 2001 letter advancing that the Veteran had severe stomach issues both during service and immediately after.

d) The Veteran's August 2005 statement in which he advanced that the gastrointestinal symptoms may have been due to unsanitary conditions in service.

e) The Veteran's mother's July 2006 letter advancing that he told her during service that he was having stomach trouble.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


